Case 9:18-cv-80176-BB Document 500-4 Entered on FLSD Docket 05/09/2020 Page 1 of 41

                                                     Matthew      Edman
                                                 January 16,         2020

            1                         UNTTED STATES DfSTRICT COURT

         2                            SOUTHERN         DISTRICT OF FLORIDA
         3                              CASE NO. 9:18-cv-80176-BB/BR
            A


                IRA KLEIMAN, as the personal representative
         5      of the Estate of David Kl-eiman, and
                W&K Info Defense Research, LLC,
         6
                                   Plaintiffs,
         7
                -VS -
         8
                CRAIG WRIGHT,
         9
                               Defendant
       10

       11       *******************
       1-2      V]DEOTAPED DEPOSITION OF DR. MATTHEW EDMAN

       13       DATE TAKEN: .Tanuary                 I6,   202O

       I4       TfME: 10:10          a.m.        2:50 p.m.
       15       PLACE:   ttr.)tr     Ponce de Leon Boufeward
       1-6      Miami, Florida           33134
       I7
                TAKEN BEFORE: RICK E. LEVY, RPR, FPR
       18                     AND NOTARY PUBLIC

       L9

       )n       *******************
       2L

       zz




       z+




                                          www    .   uslegal support        com
Case 9:18-cv-80176-BB Document 500-4 Entered on FLSD Docket 05/09/2020 Page 2 of 41

                                          Matthew Edman
                                        ,January L6, 2020                   35


        1           9.    As it stands now your testimony doesnrt
        )    invol-veBit.coin; is that accurate?
        3         A.   Yes, I haven't offered any expert opinions
        4    related to Bitcoin.
        5         o.   I guess it would be the same answer with
        6    regards to tracing of Bitcoin, you haven't offered any
        7    opinions in this case to daLe?
        B          A.     Correct.
        9          \2.    How   about BiLcoi-n valuation, would t.hat be the
       10    same answer?
       11          A.     Correct.
       L2          O.     How about the Bitcoin Protocol?
       13                 MR. FREEDMAN: Objection.
       I4                 TIIE WITNESS: Can you bc more specific?
       15    BY MR. KASS:
       I6         O. Sure. To dat.e have you of fered any t.est.imony
       I7    about the Bitcoin protocol?
       18         A. No.
       19         O. I just want to clarify. For all those last
       20    three questions where I asked about test.imony I'm afso
       2I    including reports in this case. Would your answer be
       aa    the      with t.hat clarif ication?
                   same
       )?         A. To my recollection I haven't submitted           any

       24   writ.ten reports related to the Bitcoin protocol.
       25         O. Or the valuat.ion of Bitcoin or tracing

                                  www   uslegalsupport   .   com
Case 9:18-cv-80176-BB Document 500-4 Entered on FLSD Docket 05/09/2020 Page 3 of 41

                                           Matthew Edman
                                          January a6, 2020                            36


         1    Bitcoin; correcL?
         .)
                              MR. FREEDMAN:      Objection,       compound.

         3                    THE WITNESS:      Correct.
         4    BY MR. KASS:
         5         O. Have you ever been recognized as an experL in
              the forensic examination of documents?
        :
         7              MR. FREEDMAN: Objection, ambiguous.
         I              THE WITNESS: Do you mean specifically within

         9           a court?
       l-0    BY MR. KASS:
       11-           O.       LeL's break it down. Let's start off wit.hin            a

       72     court.
       1_3           A.                    related to the case I
                              So my expertise
       L4     test if ied about tn 20]-7 invo]vcd a rcvicw of ccrtain Web
       15     sites. To the extent you consider t.hat. a document then
       L6     yes.
       I7            o.       How   aboul documents that aren't         Web sit.es?

       1-B           A.       To the best of my recollection it also
       L9     involved    a    review of e-mails.
       20            O.       What were you     trying to do with those e-mails
       2I     in that case?
       22          A. In that case I believe it related to
       )?     identifying the origin of some of the e-mails.
       24          O. Al1 right. Were you t.rying to identify
       25     whether those e-mails were forged?

                                      www.   uslegalsupport   .   com
Case 9:18-cv-80176-BB Document 500-4 Entered on FLSD Docket 05/09/2020 Page 4 of 41

                                          Matthew Edman
                                         January !6, 2020

        1           A.    No.
        )           O.    Were you   trying to identify whether t.hey were
        3    manipulat.ed?
        4         A. That was a certain part of the analysis but
        5    not the ult.imate objective.
        6         O. Have you ever been recognized as an expert in
        l    forensic examinaLion of documenLs noL in a court
        B    set.t ing?
        9           A.    To the extenL I understand the question not to
       10    my knowledge.
       11           O.    Prior to t.his    engagement and    that other   2017

       T2    cases have you ever engaged in the forens ic examination
       13    of   documents?
       I4          A.     Yes.
       15         O. Where? Let's start with when?
       I6         A. So certain consulting engagements from I would
       L1    estimate 20L4 to the present. involved forensic
       1B    collecLion and examination of certain documents.
       I9           O.    And how many Limes would you estimat.e you've
       20    done that?
       2I         A. I don't. recall-. f would estimate probably on
       22    the order of one to Lwo dozen times.
                  O. And when you were forensically examining those
       24    documents what was your ultimate goal?
       25                 MR     FREEDMAN:   Objection.

                                   www   uslegalsupport     com
Case 9:18-cv-80176-BB Document 500-4 Entered on FLSD Docket 05/09/2020 Page 5 of 41

                                     Matthew Edman
                                    January 16, 2020                        3B


        1                THE WITNESS: So much of the subject matter of
        2          those particular investigations related t.o
        3          identifying one of the particular type of
        4          manipulations that may have been done to those
        5          documenLs often with malicious purposes as wel-l- as
        6          aLtempting to identify from whom those documents
        7          originated.
        o    BY MR. KASS:
        9         O. Now, when you state maficious purposes is that.
       10    akin to looking for mal ware?
       11         A. Yes, that. was cert.ainly part of it..
       L2         O. And did any of those engagemenLs involve
       13    delermining whether a document was forged?
       I4         A. Certainl-y we werc looJcing for idcntificrs that
       15    the documents may or may not have been mani-pulated.
       76         O. But the manipulations you were looking for
       I7    primarily related t.o whether something malicious was
       18    inserted into t.hat. document?
       L9         A. That's certainly part of it.
       20         O. Dr. Edman, what's your       how would you
       2L    characLerrze your expert.ise?
       22         A. I would charactertze my expertise in general
       12    as a computer scientist with particular focuses on
       24    computer security which includes digital forensic
             investigations and applied cryptography.

                                www.   uslegalsupport   .   com
Case 9:18-cv-80176-BB Document 500-4 Entered on FLSD Docket 05/09/2020 Page 6 of 41

                                        Matthew Edman
                                      ,January 16, 2020                        39


         1               MR. KASS: Are  your investigations primarily
         2         related to     leL's back up. Let's return to a
         3         previously introduced exhibit which was your expert
        4          report dated December 201-3 of t.he previous year
         5         which I believe is Exhibit.    maybe we did not
         5         introduce it. We did not introduce it yet. It
         l         will be Exhibit       11.
        B                (Defendantrs Exhibit No. 11           was

        9                marked for identification.       )



       10    BY MR. KASS:
       11          O.    Dr.    Edman, do you recognj-ze       Exhibit   11?

       L2          A.    Yes.
       l-3         O.    What is it?
       I4          A.    It is an expert report. that I submittcd in
       15    this matter.
       1"6        O. Did you submit it on December 13, 20L9?
       r'7        A. Yes.
       1B         O. If you look to page four of that expert
       I9    report. Does that lay out your expertise in general or
       20    your working history?
       2I          A. I would just like to note for the record that
       22    I did prevj-ously state that this was my expert report.
             but it does appear to conLain handwritten noLes that I
       24    did not make.
       25          O. LeL's swap that out. I mistakenly gave you my

                                  www.   uslegalsupport       com
Case 9:18-cv-80176-BB Document 500-4 Entered on FLSD Docket 05/09/2020 Page 7 of 41

                                         Matthew Edman
                                        January 16, 2020                     40


            1   version. Now looking at Exhibit 11 does this appear to
            )   be a clean copy?
            3        A. I will check. Yes        -



            4        a. Can you turn to page four. Is t.hat a summary
            5   of the work you have done   of your work history?
            6             MR. FREEDMAN: When you said page four do you
            7        mean paragraph one?
            a               MR. KASS:     Page four.
            9               THE WITNESS   : Page three al-so includes   some of
       10            my work   history.
       11       BY MR. KASS:
       I2            O. On page three and four is a summary of your
       13       work history and is that accurate?
       I4            A. Yes.
       15            O. Could you show me where it refers to t.he
       76       forensic examinaLion of documents?
       I7            A. That would be generally covered by
       18       investigative analysis noted in paragraph six as well        AS

       I9       paragraph seven forensic evidence collection and
       20       analysis.
       21            O.     And that would be when you worked at. FTI?
                     A.     Paragraph six refers to my current employer.
       a-)           O.     Paragraph seven where you reference forensic
       .A
       z*       evidence collection anal-ysis is that when you were
       25       working at FTI?

                                   www.   uslegalsupport   .   com
Case 9:18-cv-80176-BB Document 500-4 Entered on FLSD Docket 05/09/2020 Page 8 of 41

                                        Matthew Edman
                                       January 16, 2020                        4L

        1          A.     Yes.
        2          O.     And what was that.   forensic evidence collecLion
        3    and anal-ysis related to?
        4          A.  It was similar to what I described before,
        5    responding t.o requests from clients regarding potential
        6    incidents.
        7         O. So what do you mean by potential incident?
        tt        A. Potential security related incident.s such as
        9    an intrusion or some type of attack or attempts to
       10    defraud the company.
       11         O. Can we go step by step how that works. I
       L2    assume somebody call-s you up and says I believe
       13    someone's int.ruding my system. How does it work if you
       I4    can just take me step by stcp?
       15         A. To be clear are you asking how we get work?
       I6         O. Well, whal I mean what your work is start.ing
       I7    from when someone conLacts you. Would it be fair to say
       1B    sometimes people conLact you and state I believe someone
       L9    has intruded my network or on Lo my network; correct?
       20                 MR. FREEDMAN: Objection.
       2L                 THE WITNESS:    Yes, they may contacL me.     They
       ))         may contact somebody t.hat     I work with.
       23    BY MR. KASS:
       24          O.     But the nature of the request is I believe      we

             had an intrusion?

                                 www   uslegalsupport   . com
Case 9:18-cv-80176-BB Document 500-4 Entered on FLSD Docket 05/09/2020 Page 9 of 41

                                      Matthew Edman
                                    .Tanuary 16, 2020                       42


        1           A                the nature of some of the
                         That. would be
        2    requests. I wouldn't say thatrs the nature of all
        3    requests that we get
        4         O.   Could some of your requests be related to I
        5    want make sure that my systems are secure so somebody
        6    can'L get ].n/
        7         A. Yes, that may be part of it as well.
        o         O. Are there any other requesls that you receive
        9    or received and I'm specifically relating to paragraph
       10    seven just. t.o be clear work you di-d at FTI?
       11           A.   Yes.

                    O.   So   afLer you get one of those requests what      do

       13    you   do?

       I4                MR. FREEDMAN: Objection.
       15                THE WITNESS:  WeIl, depends on the particular
       L6           naLure of the request. It could be an
       I7           investigation that may include colfection of
       1B           relevant forensic artifacts such as forensic
       L9           images, documents, logs and the such.
       20    BY MR. KASS:
       2I          O. What are you trying to determine after
       ))    col-lecting those documents?
       z3          A. Generally trying to determine, you know,
       24    whether Lhere was a breach, the extent of the breach,
       25    perhaps the source, the cause and so on.

                                 www.   uslegalsupport   .   com
Case 9:18-cv-80176-BB Document 500-4 Entered on FLSD Docket 05/09/2020 Page 10 of 41

                                             Mat.thew Edman
                                         .fanuary 76, 2020                         43


         1           O. Did it ever involve determining whether
         2    documents were forged as a result of that intrusion?
         3         A. Yes, Lhat may be a component of some types of
         4    these investigations.
         5         O. How many times do you estimate t.hat. has
         6    happened?
         7                   MR.    FREEDMAN      Objection.
         tJ                  THE WITNESS:        I don't recall exactly
         9    BY MR. KASS:
        10           O       Was it. more than once?
        11           A       I would estimate again I would put the            number
        L2    between one and ten.
        13           O       Would it al-so be between one and five?
        I4           A       I don'L reca]l.
        l5                   MR. FREEDMAN: Objection
        I6    BY   MR.    KASS:

        L7           u.      Have you ever determined         that    documenLs were
        18    in fact modified as a result of            an   int.rusion?
        19           A.      Yes.
       20            O.      you're doing your examination of those
                             When
       2L     documents were you focusing    was one t.hing that you
       aa     were looking at was whether mal ware was placed into
       23     certain      documents?
       24            A       Can you say       Lhal again?
       25            n       fn those assignments where you           were


                                      www.   uslegalsupport   . com
Case 9:18-cv-80176-BB Document 500-4 Entered on FLSD Docket 05/09/2020 Page 11 of 41

                                      Matthew Edman
                                     January 16, 2020                        44

            1   investigating a potential breach and you stated        you

           2    analyzed some documents; correct?
           3         A.   Yes.
           4         0.   Was your analysis to determine whether mal
           5    ware was installed in certain documents?
           6         A. That is part of the analysis.
           7         O. Did your analysis include determining whether
           8    certain documenLs were forged?
           9         A. Yes.
        10                MR. FREEDMAN: Objection.
        l1      BY MR. KASS:
        1,2          O.   How many   times did you determine t.hat. a
        13      document was forged?
        I4           A.   Again I would put my recollection sometime
        15      somewhere between one and ten.
        L6           O.   Wou1d it also be between one and three?
        I'7          A.   I don't recall.
        1B           O.   Between one and two?
        I9                MR. FREEDMAN: Objection.
       2U                 THE WITNESS: Same answer.
       2I       BY MR. KASS:
        . ..\        O. So you just know iL was more than one and noL
       23       more than ten but any number in bet.ween could be?
       24            A. To the best of my recollection, yes.
       25                 MR. KASS: I want. to just t.ake a realIy quick

                                  www.   uslegalsupport   .   com
Case 9:18-cv-80176-BB Document 500-4 Entered on FLSD Docket 05/09/2020 Page 12 of 41

                                       Mat.thew Edman
                                     January 16, 2020                        45

         1           break. Let's go of f t.he record for a minuLe.
         z               THE VIDEOGRAPHER: Off the record aL 11:05.
         3                (Discussion held off the record.        )


         4               THE VIDEOGRAPHER: Back on the record LI:I2.
         5    BY MR. KASS:
         6           O.Dr. Edman, we were previously t.alking about
         7   the work that you had done in FTI; correct?
         B        A. Yes.
         9        O. And I specifically asked you how many times
        10   you had conducted forensic analysis of a document to
        11   determine whether it was a forgery; correct?
        I2        A. To the best of my recollection, yes.
        13        O. Now I want to ask you about your work at BRG
        I4   the Berkeley Research Group. ilow many times have you
        15   conducted analysis to determine whether a document is a
       I6    forgery?
       I7            A.   Again f Lhink I would have the same answer,
       1B    approximately between one and ten.
       I9            O.   Could it be also between one and two?
       20            A.   I don ' t recal l-
                                           .



       2L           O. Is there a way for you to refresh your
       22    recol- lection?
                    A. Yes. r belj-eve I could go through possibly
       24    notes related to previous cases t.o the exLenl they
       25    exist

                                www.   uslegalsupport   .   com
Case 9:18-cv-80176-BB Document 500-4 Entered on FLSD Docket 05/09/2020 Page 13 of 41

                                              Matthew Edman
                                             January 16, 2020                         50


         1         A.           Yes.
         )         O.  Is there any reason why you truncated the
         3   sentence in Exhibit II, paragraph seven?
         4        A. Not t.hat I recall.
         5        O. Did you want the Court. to think you had a
         6   broader expertise in forensic evidence, col-lection and
         l   analysis       ?


         B        A. No. I don't recall why I removed that
         9   particular part of Lhe sentence.
        10        O. But. it was removed?
        11                      MR. FREEDMAN: Objection.
        T2                            I can'L say whether it. was
                                THE WITNESS:

        13         removed from this document or    al-l I can say is
        I4         that it is in Exhibit t2 and not in Exhibit 11.
        15   BY MR. KASS:
        I6         O.           And you don't know the reasons for the
        L1   removal    ?


        1B         A.           Not that. I recall.
       I9                       MR. FREEDMAN: Objection.
       20    BY MR. KASS:
       2I          O.           You    don't know the intention as to why i-t   was

       22    removed?

                                MR.    FREEDMAN:    Obj   ection.
       z+                       THE WITNESS:       Not that. I recall.
       25                       MR.    FREEDMAN:    Mischaracterizes the Lestimony

                                         www.   uslegalsupport      com
Case 9:18-cv-80176-BB Document 500-4 Entered on FLSD Docket 05/09/2020 Page 14 of 41

                                         Matt.hew Edman
                                     January L6, 2020                        51


          I   BY MR. KASS:
         2         O.     And these are both documents you drafted?
         3         A.     Yes.
         4          O. Have you ever published any papers related to
         5    t.he forensic analysis of documents?
         6          A. No. I don't be]ieve so.
         7          O. Have you ever given any presentations related
              to the forensic analysis of documents?
         9          A. Not that I recall.
        10          O. Do you have any training rel-ated to the
        11    forensic analysis of documents?
        I2          1
                   .H..
                          \/^ ^
                           IED.


        13         O. What type of training?
        I4         A. WeIl, I have a PhD. in Computcr Scicncc which
        15    provides the foundation for that sorL of analysis. I
        I6    have significant work experience that we discussed
        I7    related to that type of analysis. I am al-so an access
        1B    data cerLified examiner which is a type of forensic
        I9    certification.
       20           O. All the experience you have rel-ated to
       2I     forensic examination of documents we've already
       ./.2   discussed that.. There's nothing efse out there that. I
       )a     missed; is that accurate?
       24           A. Not that I recafl as I sit here.
       25           O. As a PhD. in computer forensics is there a

                                  www.   uslegalsupport   .   com
Case 9:18-cv-80176-BB Document 500-4 Entered on FLSD Docket 05/09/2020 Page 15 of 41

                                              Matthew Edman
                                            .Tanuary 16, 2O2O                         qt


         1    COUTSC   on how to det.ect forgeries?
         2         A       I   don'   t know. I    don'   t have a PhD. in    comput.er

         3    forens ics
         4         O    Itm sorry, in computer sciences you st.at.ed.
         5   What's your PhD. in?
         6         A. I stated my PhD. is in Computer Science.
         1         O. In Computer Science is there any course or any
         B   subj ect related t.o determining if a document is a
         9    forgery?
        10                 MR. FREEDMAN: Objection.
        11                         : I woul-dn't say there is a
                           THE WITNESS
        1a
        LZ         specific course related t.o that to my knowledge.
        13         At least at the school that I attended.
        I4   BY MR. I(ASS :
        15         O.      Did you have any focus in your             PhD.?

        L6         A.      Yes.
        T7         O.      What was your focus?
        1B         A.      My focus generally was on computer security
        L9   My masters was       focused on both relat.ed to applied
        ZU   crypt.ography. My masters was focused on anonymous
        2I   communicat.ion systems and my PhD. was focused on
        a1   wirel-ess security.
       23         O. You stated that you have a certification
       24    related to the forensic analysis of documents?
        )q        A. f don't believe Lhat's what I stated.

                                      www   uslegalsupport      com
Case 9:18-cv-80176-BB Document 500-4 Entered on FLSD Docket 05/09/2020 Page 16 of 41

                                                Matthew Edman
                                              ,January a6, 2020                     s3

          1           O.LeL's see exactly. You stated t.hat you have
          z   an access data    you are an access data cerLified
          3   examiner which is a forensic certification.  Is that
          4   what. you stated?
          5           A.      Yes.
          6        O. What do you mean by a forensic certification?
          7        A. It relates to the forensi-c collection and
          R   analysis of forensic artifacts which includes documents
          9        O. As part of that certification to they teach
        10    you how t.o identify whether a document is a forgery?
        11         A. No.
        I2                    MR. FREEDMAN: Objection.
        13    BY MR.       ITASS   :


        L4            O.      Do       they teach you how to idcntify whcthcr   a

        15    document has been altered?
        L6            A.      No.

        I1            O.      How       long does t.hat cert.ification take?
        18            A.      Not that long.
        L9            o. rf            you had to guess around how long,
       20     approximate?
       2I             A.      To be       cl-ear
        .)a
                      O.      Letrs break it down. How long did you have to
              study          is there an exam to receive that cert.if ication?
       24             A.      Yes

       25             O.      How       long does that exam take?

                                          www.   uslegalsupport   .   com
Case 9:18-cv-80176-BB Document 500-4 Entered on FLSD Docket 05/09/2020 Page 17 of 41

                                        Mat.thew Edman
                                     January 46, 2020                              54


         1         A. I don't recall exaclly. I believe there was a
         z    time limit. t think it's something like three hours.
         3         O. Did you do you have to take any classes
         4   before taking t.hat exam?
         5        A. The classes there are classes offered but
         6   to my knowledge it's not required.
         7        O. So what do you need to do prior to taking that
         o   exam?

         9                MR. FREEDMAN: Objection.
        10                THE WITNESS: YOU NCCd IO know            t.he subj ect
        11           matter before taking the    exam.

        I2   BY MR. KASS:
        13           O.WelI, is the exam open to anybody?
        I4           A.f don't recall exactly. I bclicvc so but I
        15   don't know the exact requirements.
        I6        O. Do t.hey Lest whether you know the subj ect
        I1   maLLer before taking the exam?
        18        A. To the extent I understand your question no,
        I9   there is no pretest before you take the test.
       2U         O. What do they test on the exam?
       2I         A. To the best of my recollection they test the
       '))   forensic processing, review of certain forensi-c images,
       a')   exLraction of documents, review of those documenLs for
       24    particul-ar informat.ion.
       z)         O. Are they testing t.hat you know how to use the

                                 www.   uslegalsupport   .   com
Case 9:18-cv-80176-BB Document 500-4 Entered on FLSD Docket 05/09/2020 Page 18 of 41

                                                   Matthew Edman
                                                 ,January 16, 2020                           55

             1   sof tware        ?


             2               A.       Yes, that's part of it.
             3               O.       Do you know what percentage       of it it is?
             4               A.       Not that I reca11.
             5        O. So in addition to testing whether you know how
             6   to use the software what else are they testing?
             1        A. Your ability to extract certain information
             B   from forensic artifacts.
             9        O. How do they test your ability to do t.hat?
        10                            MR. FREEDMAN: Obj ect j-on.
        11                            THE WITNESS: They     provide you with a forensic
        I2                   image and then you have to              they ask you
        IJ                   questions regarding artifacts within that image.
        I4       BY MR. KASS:
        15             O. Using their software; correct?
        I6             A. I believe the questions are designed that                    way

        I7       but. I also don't believe t.hat you have to use their
        1B       sof   tware t.o answer those questions.
        L9                   O.       Did you use t.heir sof tware to answer the
        '>A      ques   t.   ions ?
        2I                   A.       Yes.
        22                   O.       Did you use that software in this engagement?
        23                   A.       Yes.
       24                    O.       Did you use any additional software in this
       25        engagement           ?




                                             www.   uslegalsupport   . com
Case 9:18-cv-80176-BB Document 500-4 Entered on FLSD Docket 05/09/2020 Page 19 of 41

                                                 Matthew   Edman
                                             January 16, 2020                      56


              1           A.   Yes   -



          2               O.   What      additional soflware did you use in this
          3       engagement   ?


          4             A. I used a lot of types of sofLware. f used
          5       Microsoft Windows for example.
          6             O. Okay. What ot.her sofLware did you use?
          7             A. I'm noL sure I can provide you an exhaustive
          B       list. Microsoft Word was relevant.
          9             O. Let me make this a little easier. In your
        10        det.ermining whether a document was forged or altered
        11        what software did you use, not in drafting the report
        72        that's whaL I'm trying to make the distinction?
        1')
        fJ              A. To the exLent I underst.and your question so to
        I4        determine whether a document was manipulated I needed to
        15        extracL certain features or art.ifacts from those
        I6        documenLs. Tn order to do that f used a number of
        I7        tool-s. One of them is a HEX Editor. That HEX Editor is
        1B        called 010 editor. For reviewing certain e-mail files I
        I9        used Microsoft Outlook. For exlract.ing certain
        an        information from PDF files in addition to 010 edi-tor I
        2I        used a few common tool-s one is ca1led PDFparcer.PY.
        '))       Another called PDF Extreme Number.
                       O. Do you recall any addit.ional software that you
       24         used?
                          A.   I used GNU PG for t.he validation of certain

                                          www.   uslegalsupport    .   com
Case 9:18-cv-80176-BB Document 500-4 Entered on FLSD Docket 05/09/2020 Page 20 of 41

                                          Matthew Edman
                                         January 16, 2020                    59


           1    parse relevarrL bits of the PDF and then searched for
           )    this particular marked content. point..
           3          O. Were you looking for any other marked conLent
          4     points or any other     was there any other method that.
           5    you used to identify documents that. you wanted Lo look
           6    at f urt.her?
           '7         A. Yes.
           B          O. What met.hods did you use?
           9          A. Based on documents that Irve already reviewed
        10      and determined that they are 1ikely forgeries I also
        11      searched for document I.D.s associated with those
        I2      particul-ar documents    .



        13            O. But would it be fair to state that the first.
        T4      process in all of this is that you run some software t.o
        15      identify the touch up text edits and then having after
        L6      having identified the document you used the documenL
        I7      I.D.s to identify related documents?
        1B            A. I woul-dn't say that's an exact description of
        I9      the process. Different parts of the process.
        20            O. Can you just. state for the record what the
       2I       process actually   was?
       ))             A. Sure so as I described the process for
        )').    initially reviewing the natives include parsing them
       1A       using PS Parcer. PY and searching for that parLicular
       25       marked conLent point.

                                   www   uslegalsupport.    com
Case 9:18-cv-80176-BB Document 500-4 Entered on FLSD Docket 05/09/2020 Page 21 of 41

                                     Matthew Edman
                                    January 16, 2020                         '7n


          1               Separate from that there are certain documents
          2   that I had reviewed prior to having access t.o Relativity
          3   and for which we would identify documenL f.D.s
          4   associ-ated with those documents and t.hen searched within
          5   t.hese native files for those document I.D.s.
          6         O. Got it.. How did you obtain those documents
          7   before you had access to Relat.ivityl
          B         A. Those documents would have been provided by
          9   counsel for the plaintiffs.
        10         a.     Were those hard copy documents?
        11         A.     No.

        1-2        a.     Did they include any hard copy       documents?

        1-3        A.   No. Not to my knowledge.
        L4         0. Could you turn to pagc six of Exhibit. 11 and
        t_5   if you could look at paragraph 18 I woul-d like you to
        L6    look at the last sentence t.hat. actually starts at the
       t7     beginning of page seven and what does it state the last
       1-B    sentence right above the image?
       L9          A. rrI also understand that. t.his document was
       20     produced by the defendant as a scan of a hard copy paper
       21,    document in this litigat.ion.   rl




       22          O. Does that refresh your recol-lection whether
              you did in fact look at hard copy documents?
       24          A. I did not look at any hard copy documents that
       25     I reca]l.

                                www.   uslegalsupport.   com
Case 9:18-cv-80176-BB Document 500-4 Entered on FLSD Docket 05/09/2020 Page 22 of 41

                                             Matt.hew Edman
                                         January 16, 2020                                7L


          1        O. So how do you know Lhat that document was a
          1   scan of a hard copy documenL?
          3        A.       That was represented Lo me by counsel for the
          4   plaint i f fs
          5        n
                   Y.       If you can turn to page eight..
          6        A.       of Exhi-bit 11?
          1        \J.      Yes, please. You see at the top of the page
          8   it says "the two documenLs is identical to the version
          9   attached t.o the paper scans          AS   Bates numbers     0002414-1-5

        1_0   that the defendants swore were authenlic? "
        11-        A.         Yes

        t2         9.         How   did you determine that they         were
        t_3   identical   ?


        1,4        A.         I visually compared them.
        15         O.         The "Lhem" being those documents in the hard
        I6    copy document?
        L7         A.        being I had an electroni-c copy of the
                              Them

       1B     hard copy document and also t.he electronic copies that. I
       L9     extracted from 13451 and 14589.
       20          O. Dr. Edman, what is a hard copy document?
       21          A. Hard copy document is a physical paper
       22     document.
                   O.         If I scan a hard copy document what do you
       24     call that?
       25          A. I would call that a digital copy of the hard

                                      www.   uslegalsupport   .   com
Case 9:18-cv-80176-BB Document 500-4 Entered on FLSD Docket 05/09/2020 Page 23 of 41

                                          Matt.hew Edman
                                         January 16, 2020                    72


          1   copy documenL.
          )        O.     Is that standard industry use?
          3        A.     I'm sorry, could you be. a little       more

          4   specific?
          5        O.     Your nomencl-ature calling a print.ed document
          6   that was fater scanned a digitally scanned version and
          7   no longer a hard copy is t.hat indust.ry standard?
                   A. To the extent I understand your question yes,
          9   T believe that's the common nomencfature.
        10         O.     Do you know whether any hard copy documents
        11    were produced in this litigation?
        1-2        A. I understand that some may have been but I
        1-3   don't know for certain.
        I4         O. Would you considcr a hard copy documcnt t.hat
        t-5   was later scanned an ESI document?
        T6                MR. FREEDMAN: Objection.
        L7                THE WITNESS:      Could you please define what you
        1-B        mean   by ESf   document?
        I9    BY MR. KASS:
        20         O.     What does ESI document meanto you?
        21,        A.     I don't know what the abbreviation means in
        ))    this contexL.
                   O.     Do you know what     iL   in any context?
                                                    means
       24          A.     Not that    not Lo my recollection.
       25          O.     When you looked    once you identified          once


                                   www   uslegalsupport     com
Case 9:18-cv-80176-BB Document 500-4 Entered on FLSD Docket 05/09/2020 Page 24 of 41

                                             Matthew Edman
                                            January 16, 2020

             1-   you iden[ified a document that you wanted to look at for
             )    example   a   that you wanted to look at further
                                PDF                                        what
             3    would you look at, what was your process?
            4                   MR. FREEDMAN: Objection.
             5                                             for reviewing a
                                THE WITNESS: The methodology

             6         part.icular document such as PDF is described in my
             7         report. which includes reviewing the content of the
             8         document, the internal- structure, metadata
            9          associaLed with that document and the content of
        t_0            the document may include other t.hings for further
        11_            review such as cryptographic signature.
        I2                   MR. FREEDMAN: For the record I objected to
        t_3            question but I don't see it on the record.
        t4                      MR. KASS: Objection noted.
        15        BY MR. KASS:
        I6             O.       Do PDFs have    multiple data   streams?
        I7             A.       They can.
        1B              O. Are there data streams that you looked at but.
        1,9       did not include as exhibits to your report?
       20               A. f'm sure there were unrelated data slreams
       2L         contained in the PDF that aren't included in my report..
        .   ..,
                        O. How did you determine they were unrelat.ed?
                        A. They didn't contain any information that
       24         influenced the opinion stated in my report.
       25               O. But it is something that you looked at?

                                       www.   uslegalsupport   . com
Case 9:18-cv-80176-BB Document 500-4 Entered on FLSD Docket 05/09/2020 Page 25 of 41

                                      Matthew Edman
                                    ,January 16, 2020                         /6


         1   sending you hash values?
         z         A.  In one instance I believe there was and in
         3   another instance I believe this was included with the
         4   documents that t.hey gave me.
         5             MR. KASS: So I'm al-so requesting the e-mail
         6        with the hash values that's something Dr. Edman
         7        considered in his report.
         o   BY MR. KASS:
         9         O. Is there anything st.opping you from providing
        10   that e-mail wiLh the hash vafues?
        11        A. Not to my knowledge.
        L2         O. Did you have did you calculate your own
        13   hash values with regard to these documents?
        I4        A. Again as f stated previously I used open SSL
        15   which is a tool for performing a number of cryptographic
       I6    activities including hashing files.
       I1         O. So f 'm just tryj-ng to understand how that tool
       18    works. Would it be accurale to state that that tool
       I9    generales a hash of t.hose documenLs?
       20         A. That tool generates a hash of yes, one or more
       )1    documents.
       ))          O.     And then did you compare that hash with the
       ZJ    hash you had provided by plaint.if f 's dj-scovery vendors?
       24          A.     Yes.
       25                 MR. KASS:   I will request all the hashes     you


                                 www us   legal support   com
Case 9:18-cv-80176-BB Document 500-4 Entered on FLSD Docket 05/09/2020 Page 26 of 41

                                      Matthew Edman
                                     January 16, 2020                                 79

          1        generated using that tool.
          )   BY MR. KASS:
          3        O.   Is there anything stopping you from providing
         4    those hashes that you calculat.ed?
          5        A. I don't believe that I have the hashes that I
          6   generated then but I can cert.ainly generate hashes of
         l    documents as I have them now.
         B         O. Why donrt you have hashes of documenLs that.
         9    you generated then?
        10         A.    Becauseit. was just a comparison at the time
        11    between a CSV and the output of open SSL.
        1-2        O. When that. output is      in what form is the
        13    output generated?
        L4        A. Woul-dn't have been any output unl-ess there                was

        15    a difference.
        I6          O. Let's just back up. My underst.anding of your
        L7    testimony is you generated your own hashes for those
        18    documents; correct?
        L9         A.    Yes.
        20         O.    And you compared those hashes            with the   hashes
        2I    that were provided by plaintiff's vendor; correcL?
        aa         A. Yes.
        23         O. Were the hashes that you generated how are
        24    they stored?
        25         A. To the best of my recollection they weren't

                                 www.   uslegalsupport.   . com
Case 9:18-cv-80176-BB Document 500-4 Entered on FLSD Docket 05/09/2020 Page 27 of 41

                                            Matthew Edman
                                          ,January 16, 2020                           80

             1   stored.
             )            O.   So when the computer           when the sofLware
          3      generates the hash do you see that hash?
          4               A.   In some instances, yes.
          5               O.   How do you see it?
          6               A.   It prints it in a command prompt.
          7               O.   Did you save your command prompts?
          B               A.   No.

          9               O.   Do you have any record of the steps that you
        10       took when you were validati-ng these document.s?
        11            A. To the best of my knowledge I don't. have any
        I2       contemporaneous record, flo.
        13            O. Is it possible for someone to replicat.e your
        T4       worl<?

        15                A.   f believe so, yes.
        I6                O.   How   would somebody replicate your work?
        r'7               A.   By usingwell, by reviewing the same
        l-B      documents that I reviewed. By looking at the same
        L9       metadata that I reviewed. Extracting the same
        20       cryptographic signatures        .



        2L            O. But is there any way someone can be certain
        ))       they're looking at the same exacL version of the
       23        document that you were looking at when you conducted
       z4        your analysis?
       25             A. f mean they could compare the hash val-ues               .




                                      www.   uslegalsupport   .   com
Case 9:18-cv-80176-BB Document 500-4 Entered on FLSD Docket 05/09/2020 Page 28 of 41

                                         Matthew Edman
                                        January a6, 2020                     81

          1_        O.   We wouldn't know Lhe hash val-ues ,rf the
          a    document t.hat you looked at.?
          3         A. They were consistent with what the Relativity
          4    vendor provided   me.

          5         0.    Right, but they can't independentl-y verify the
          6    actua1 hash values of the documents you had looked at?
          1         A. Not to my knowledge. I'm sure there's some
          8    central- source of truth from access f forget AIex
          9    Partners from when t.hey were collected.
        1_0         O. I'm just concerned about when you were sitting
        11_    at your computer doing your analysis we cannoL know
        L2     definitively what the hash value of that document was at
        t_3    that point in time because we do not have those hash
        1,4    values. Is that correcL?
        15          A. Again t.he hash values that I computed were
        I6     consistent with what. was provided to me so the hash
        1,7    values of those documenLs wou]d have been what was
        1_B    provided to me.
        1,9         O. But if someone wanted to verify that they were
       20      in fact the same they wouldn't be able to?
       2L           A. Not without the list of hash values.
       22           O. Which we don't have; correct ?
       23           A. Correct.
       24           O. Would it be accurate to state that. in your
       25      report which is Exhibit 11 you referenced many documents

                                 www.   uslegalsupport   .   com
Case 9:18-cv-80176-BB Document 500-4 Entered on FLSD Docket 05/09/2020 Page 29 of 41

                                         Mat.thew Edman
                                        'January a6, 2020
                                                                                  a')


          1   that appear to be communicat.ions bcLwcen Dr. Wright        and
          )   Dave Kleiman?
          3        A.      YeS.

          4        O.      Did you analyze the documents that were
          5   produced by Dr. Wright to reach an opinion as to whether
          6   those documents were forged,' correct?
          7        A.      I don't know specifically      who produced these
          d   documents.
          9        O.      We1l, have you looked at the Bat.es numbers       on

        10    the documents that you looked at?
        11         A. Yes.
        I2         O.      Did you analyze any documents that. came from
        13    Dave Kleiman's device       to see whether he had t.he other
        t4    side of the e-mail?
        1-5        A. These would have been included in searches
        I6    that r ran to      in Relativity to t.he exLenL to the
        I1    best of my recollection.
        1-B        O. Do you know if Dave Kleiman's e-mails were
        I9    included in Relativity?
        20         A. T believe so but I don't know for certain.
        2L         O. What's the basis for your belief that. it was
              included in relativity?
       23          A. I observed e-mails as a resulL of some of my
       24     searches t.hat. were sent by Dave Kleiman and to the best
       25     of my recollection didn't include Craig Wright as a

                                  www   uslegalsupport    com
Case 9:18-cv-80176-BB Document 500-4 Entered on FLSD Docket 05/09/2020 Page 30 of 41

                                           Matthew Edman
                                          January 16, 2020                    89

          1            A.       Yes.
          .)
                       O.       What does it mean to you?
          3            A Tt means following reasonabl-e forensic
          4    processes and procedures when handling forensic
          5    evidence.
          6            O.       What are reasonable forensic processes when
          7    handling forensic evidence?
          I            A.       f beli-eve that would depend on the type of
          9    evidence.
        10             O.       How about e-mail-s and PDFs?
        1-1            A.       With respect to     can you be more specific?
        I2             O.       To determine whether they were alt.ered or
        13     forged.
        L4             A.       So I believe that the methodology t.hat Irve
        15     described here is reasonable forensic process in
        I6     reviewing t.hese documents.
        I1             O.       So in your mind is forensic process t.he   same

        1B     thing     forensic methodology?
                           as

        1,9          A.   As you're describing them y€s, I believe so.
       20            O.   Are you aware of any best practices when it
       2I      comes to not even the met.hodology but reviewing
               documenLs to ensure that referring to the methodology
       23      that what. you're doing is     can be traced, thaL i-t's
       24      recorded and they're not      you're not inadvertently
       25      altering anything t.hroughout to your invest.igation?

                                       www.   uslegalsupport   .   com
Case 9:18-cv-80176-BB Document 500-4 Entered on FLSD Docket 05/09/2020 Page 31 of 41

                                       Mat.thew Edman
                                     January 16, 2020                        90


          1         A.     Can you resLaLe t.he questi-on, sorry?
          )         O. That's fine. Are you aware of any best
          3   practices Lhat somebody should take when Lhey are
          4   forensically investigating documents to ensure t.hat they
          5   are not inadvertently modifying the documents and
          6   nothing on t.heir workstation is contaminating the
          1   documents throughout t.heir analysis?
          B         A. Other than the reasonabl-e and typical forensic
          9   practices such as verifying that the documents received
        10    was as was intended. In some insLances it may involve
        11    verifying that the output of for example exLracting data
        1"2   from a document is consistent between Lwo tools.
        l-3         O. Are those all the processes that you're aware
        L4    of?
        15         A. As I sit here today and as it relates to the
        1e    analysis that I performed, yes.
        L7         O. Where did you perform your analysis on these
        t-B   documents?
        L9          A.  In numerous places.
        zl)         O. Could you give me locations?
        2I          A. New York, New York. Miami, Florida. I
              believe I created some exhibits while in Lanai, Hawaii.
                    O. What computer did you work on when you
        24    performed this analysis?
        25         A. My BRG issued computer.

                                 www.uslegalsupport     com
Case 9:18-cv-80176-BB Document 500-4 Entered on FLSD Docket 05/09/2020 Page 32 of 41

                                         Mat.thew Edman
                                      'January t6, 2020                      9L

          1          O.    All three times? All three l-ocations was on
          2   your   BRG   issued computer?
          3          A.     . I 'm trying to recal- I whether I had a
                           Yes

          4   different BRG computer in mid 20L9. l oerreve l may
          5   have but it was still a BRG issued computer
          6         O. And was this compuLer used for other work
          7   aside from your work in connection with Exhibit 11 which
          B   is your expert report?
          9         A. Yes.
        10          O. Do you know what a clean test environment is?
        11          A. I beli-eve so.
        I2          O. What. is it?
        1-3         A. An environmenL such as a computer or virtual
        I4    machine that is in somc lcnown f ixcd statc.
        15          O. If you're using a machine for ot.her things,
        I6    other projects is that. going to be a clean test
        I7    environment?
        1-B          A.    No, unlikely.
        I9           O.  Is t.here a reason why you didn' t. use a clean
        20    test environmenL when you performed your analysis?
        21"         A. No particular reason. It. didn't. seem to be a
        ))    requiremenl for this type of analysis.
                    O. Alt.hough the resul-t of the analysis you're
       24     det.ermining certain documents were forged; correct?
       25           A. That is part of my opinion, yes.

                                  www.   uslegalsupport   .   com
Case 9:18-cv-80176-BB Document 500-4 Entered on FLSD Docket 05/09/2020 Page 33 of 41

                                               Matt.hew Edman
                                           January 16, 2020                     92

         1                  And altered?
         2         A        Sorry, can you restate?
         3         O        And altered?
         4         A        Yes, I believe certain documents were altered.
         5         O        And    not authentic?
         6         A        Correct.
         7         O        All that was done on a non-c]ean work
         o    environment?
         9                  MR.    FREEDMAN       Obj   ection.
        10                  THE WITNESS          It was done on my BRG issued
        11         laptop.
        L2   BY MR. KASS:
        13         O.       Which was      a   non-clean work environment,
        L4   correct    ?


        15                  MR. FREEDMAN: Objection.
        L6                  THE WITNESS: Sure.

        I7   BY MR. KASS:
        18         O.       Did you use a writ.e blocker when you obtained
        I9   those documents? Let's back up. Do you know what a
        20   white blocker is?
        2I         A.       Yes.
        aa         O.          a whit.e blocker?
                            WhaLrs
                   A.   A white blocker is a device that prevents
       24    modificat.ions to a hard drive such as when removed from
       25    a computer.

                                     www   uslegalsupport         .   com
Case 9:18-cv-80176-BB Document 500-4 Entered on FLSD Docket 05/09/2020 Page 34 of 41

                                         Matthew Edman
                                       .Tanuary 16, 2O2O                     93

         1         O. Did you use a whit.e blocker when you were
         )    analyzing t.hose documents?
         3         A. That question doesn't even make any sense.
         4          0.   We1l, you obtained documents from anot.her
         5    SOurCe; COrreCt?
         6         A.    Yes.
         7        O. Then one source of that was through the
         B   internet as an e-mail attachment.?
         9        A. Yes.
        10        O. You downloaded it on to your computer?
        11        A. Yes.
        T2        O. And you did your analysis; correct?
        13        A. Yes.
        I4        O. Would anothcr way havc bccn to obtai-n thosc
        15   document.s from the discovery vendor on a USB drive?
        I6        A. Yes, I suppose that's possible.
        17        O. They cou1d have e-mailed it to you?
        18               MR. FREEDMAN: Objection.
        L9   BY MR. KASS:
        20         O.    Mailed it to     you?

       2I          A.    Restate the quest.ion.
       22         O. Sure. The discovery vendor could have mailed
       23    you that USB drive?
       24         A. I don't know the capabilities but I imagine
       25    that that's possible.

                                 www   uslegalsupport      com
Case 9:18-cv-80176-BB Document 500-4 Entered on FLSD Docket 05/09/2020 Page 35 of 41

                                           Matthew Edman
                                          January 16, 2020                   94

            1        O. And you could have plugged that USB drive into
            2   a white blocker?
            3        A. Yes.
         4           O. And then you could have used the whit.e blocker
            5   to take t.hose documents from the USB drive to your
            6   computer?
         7           A.     Yes.
         B           O. And in doing that. you would ensure you didn't
         9      inadvertently modify any of those documents while
        10      transferring them on to your computer?
        11           A. The process you described would just make sure
        I2      Irm noL doing inadvertently modifying documents that. are
        13      on the USB drive that the vendor senL me.
        L4           O. It would also enable you t.o confirm at thc cnd
        15      that your process didn't modify anything; correct?
        76                  MR. FREEDMAN: Objection.
        L]                  THE WITNESS: Yes.

        18      BY MR. KASS:
        I9           O.     Would you agreethat the method of storing the
       20       document could impact t.he int.egrity of its met.adata?
       2I           A. I don't know.
       22            O. Do you consider yourself to be an expert in
       ZJ       document metadata?
       24            A.    I consider myself to be an expert in digital
       1tr      forensj-c investigation which may in some instances may

                                   www.   uslegalsupport   .   com
Case 9:18-cv-80176-BB Document 500-4 Entered on FLSD Docket 05/09/2020 Page 36 of 41

                                         Matt.hew Edman
                                     'January 16, 2020                       95

            1    invol-ve a review of metadaLa, ycs.
            2         O. You have no knowledge as to whether the manner
            3    in storing a document could impact. t.he metadata?
            4         A. Again can you give me an example?
            5         O. I'm just asking you. f want to know j-f
            6    met.adata is static or if the way it's stored could
            l    somehow impact. it.
            R         A. r imagine it.'s possible to sLore data in a way
            9    that could impact that data.
        10            O. Do you have any informat.ion as to how the
        11       documents were stored from the date they were first
        I2       created until they appeared on your computer?
        1_3           A.   No.

        1,4           O.   Do you have any knowledge as to the chain of
        15       custody from when the document was collected until when
        I6       you analyzed it?
        T7            A. Obviously I have some knowledge of the
        1B       Relativity vendor providing me with documents or
        t9       obtaining them from relativity buL the chain of custody
       20        how they got from t.he original device to the Relativity
       2I        vendor T canrt say.
       22             O. And you don't know for certain       and you
       )   -).
                 don't know for certain who col-lected the data, do you?
       24             A. Can you be more specific on which data?
       25             O. For all the documents that. you looked at that

                                  www.   uslegalsupport   . com
Case 9:18-cv-80176-BB Document 500-4 Entered on FLSD Docket 05/09/2020 Page 37 of 41

                                               Matthew Edman
                                              January 16, 2020               96

              1        obLained f roni Relativity, plaintif f 's couusel,
                  we-r'e

              2   plaintiff's vendor do you know who col-lected that
              3   data          data originally?
              4            A.    No.

              5             If a document was moved from one server to
                           O.
              6   anoLher server could that impact its metadata?
              7        A. I imagine it would depend on how that. document
              B   is moved.
              9        O. WeIl, could you tell- me a scenario where it
        10        would impact its data?
        11             A. Sorry, did you say would or would not?
        I2             O. Where it would.
        13             A. Depending on how that data is t.ransferred
        74        perhaps there is some method for    that would alt.er
        15        that data but I donrt know exactly. I can't hypothesize
        16        what that would necessarily be.
        I7             O. But you would agree that there could be a
        18        scenario where transferring data from one server t.o
        L9        another could alter it.s metadata?
        )tt                 MR. FREEDMAN: Objection, speculation.
       2I                   THE WITNESS: Anything is possible.
       ))                   MR. FREEDMAN: When you get. to a next break
                       maybe we can stop for funch.
       24                   MR. KASS: AcLually we're getting very close.
       25


                                        www   uslegalsupport.    com
Case 9:18-cv-80176-BB Document 500-4 Entered on FLSD Docket 05/09/2020 Page 38 of 41

                                               Matthew Edman
                                             ,January L6, 2020                                91

             1   BY MR. I(ASS:
             2          O.    When   you state anything is possible do you
             3   have any idea as to         what.    is the likelihood that that
             4   could   happen?

             5                MR.    FREEDMAN         Obj   ection.
             6                THE WITNESS            Again I think it. would depend on
             l          the particular method as to whether it. would                    be

             6          likely that data would be corrupted or not..
             9   BY MR. KASS:
        10            O. But yourre not able to tell me what methods
        11       would in fact result in corrupting the data as you call
        I2       ir?
        13                    MR. FREEDMAN: Objection.
        1"4                   THE WITNESS:           No, not as I sit hcrc today.
        15       BY MR. KASS:
        I6              O.    Do you have any idea whether any                  of the
        I]       documents you reviewed were                in fact   moved from one
        1B       server to another server?
        I9            A. I have no knowl-edge of that.
       20             O. You have no knowledge if t.hey were moved how
        )1       many   times they were moved?
       22               A. That's correct.
       z)               O.    Removing one document from one storage media
       24        t.o another storage media could that also affect
       )tr,      met.adata?


                                       www   uslegalsupport           .   com
Case 9:18-cv-80176-BB Document 500-4 Entered on FLSD Docket 05/09/2020 Page 39 of 41

                                                Matthew Edman
                                               January 16, 2020              9B


            1              I think it would depend on the part.icular
                           A.
            2   metadata that yourre talking about . I would say t.hat
            3   it's possible but again it would depend on the
         4      particul-ar situation that was used.
         5            O. Could it change document dates like creaLe
         6      date   ?


         7                I t.hink it would be unlikely to change
                           A.
         B      document dates embedded in the document. such as create
         9      date in the document metadata.
        10           O. But could it happen?
        11           A. Anything's possible.
        L2           O. And you can't rule t.hat out?
        13                      MR. FREEDMAN: Objection.
        T4                      THE WITNESS:  I havc no rcason to bclicvc that
        15                 that occurred but again anything is possible.
        I6      BY MR. KASS:
        71                 O.  if one file
                                What.         what if a document was
        1B      moved from one file system to another file system could
       I9       that impact its metadata?
       20            A. The metadata embedded in the documents I think
       2I       it's unlikely that that metadata would be impacted.
       ))            O. But you can't rule that out.?
       23            A. Again anything is possible.
       24            O. That's why you can't rule it out; correcL?
       25                       MR. FREEDMAN: Objection.


                                        www.   uslegalsupport   . com
Case 9:18-cv-80176-BB Document 500-4 Entered on FLSD Docket 05/09/2020 Page 40 of 41

                                      Matthew Edman
                                     January 16, 2020                        99

            1          THE WITNESS: Same answer.
           2           MR. KASS: I t.hink we can go off the record
           3    for   now.
           4           THE VIDEOGRAPHER:  Off the record at 12:30.
           5           (Thereupon, a brief lunch recess was taken.      )


           6          THE VIDEOGRAPHER: On record L:20.
           7          MR. KASS : A11 right . Vel , t.his is j ust
           o    cont.inuing f rom t.he conversation we had bef ore. I
           9    woul-d like to put this on the record.
        10            We are terminat.ing Dr. Edman's deposition. As
        11      a basis for that. discovery has been extended and
        I2      it's my understanding that you cannot state with
        13      certainty t.hat Dr. Edman will not be submitting
        I4      additional or any amcndmcnts to his rcport. If
        15      that 's not accurate I will let you correct t.hat
        I6      after I'm done stating my basis.
        11            I also want to noLe Mr. White is here. His
        1B      deposit.ion was schedul-ed for tomorrow. We already
        L9      moved it. once from t.oday to tomorrow to accommodate
        zu      and supplemental report t.hat was submitted by Dr.
        2I      Edman on Monday and now plaintiff    has st.at.ed
        aa      because of the extension of discovery t.hey are
        ,4. 1   cancefing Mr. White's deposition which is scheduled
        24      for tomorrow. We are doing the same.
        25            Vel, if you would like to put anything on the

                                 www.   uslegalsupport   com
Case 9:18-cv-80176-BB Document 500-4 Entered on FLSD Docket 05/09/2020 Page 41 of 41

                                      Matthew Edman
                                     January 16, 2020                       100

         1    record now is your chance.
         a         MR. FREEDMAN: Yes, we object.     Dr. Edman is
         3   here. His deposit.ion has start.ed f or r Lhink j-t's
         4   two hours and 20 minutes already. That is
         5   different than Mr. Whit.ers deposition who has
         6   not      it has not even st.art.ed yet.
         1         Also we cannoL state with certaj-nty that. Dr.
         B   Edman will not supplement his report. That's
         9   partly due to the fact t.hat you have dumped 20,000
        10   documenLs on us yesterday. Also due Lo t.he fact
        11   that we have agreed with you, we offered to you
        I2   that if he does supplement his opinion that we
        13   would attempt to reach agreement on the amount of
        I4   time you would bc abl-c to rc dcposc him.
        15         It is our position that terminating an ongoing
        I6   deposition is inappropri-ate; that by terminating
        L1   this deposit.ion you are waiving t.he right. to depose
        18   him again and we also argue that because you won't.
        L9   represent on t.he record that. you are done
       20    questioning him you're preventing me f rom tak j-ng a
       2I    cross examination or redi-rect examination of Dr.
       22    Edman.

                   There are things t.hat need t.o be cleaned up in
       24    this deposition that you are preventing me from
       z3    doing and Lherefore our position is al-so that you

                                 www . us   1ega1   support   . com
